DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
2.	Claims 1-18 are currently pending. Claims 15 and 17 are amended. No new subject matter is added. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Askem et al. (WO 2016103033 A2), herein after referred to as “Askem”.
Regarding claim 1, Askem teaches an apparatus for applying a vacuum during a surgical procedure (see Abstract)(see Figures 1-18) , the apparatus comprising: 
a vacuum pump assembly (400) including a port (intake manifold (300)); 
a first housing (pump housing (420), see Figure 18) defining a first cavity (pump housing (420) has a pump chamber body (470) and diaphragm chamber (472), see Figure 18) receiving the vacuum pump assembly (receiving the components of the vacuum assembly (400), see Figure 18) therein, a portion of the first housing formed by a portion of the port (a portion of the pump assembly (400) forms a portion of the intake manifold, see Figure 14); 
a second housing (102) defining a second cavity (as shown in Figure 13) receiving the first housing therein (see Figure 12), wherein a portion of the second housing (extension (126)) and is formed by a second portion of the port (connector (302), see Figure 12); 
a first silencer or a tubular magnet coupled to the first housing (dampening component (904) connected to first housing (420), see Figure 14) and having a longitudinal extent along a longitudinal axis (component (904) has an longitudinal extent along its longitudinal axis, see Figure 14), wherein the first silencer extends from the first housing within the second cavity (see Figure 13); and 
a second silencer coupled to the second housing (the pump assembly (400) may have one or more dampening components (904) that can be used to cushion the pump assembly (400) from the pump system (100) allowing component (904) to be coupled to the second housing (102), see Paragraph [0214]) and having a longitudinal extent along a longitudinal axis (component (904) has an longitudinal extent along its longitudinal axis, see Figure 14), wherein the second silencer extends from the second housing within second cavity (see Figure 13).
Regarding claim 4, Askem further teaches  a plurality of mounts configured to couple the first housing to the second housing (see below), wherein the plurality of mounts are positioned on a first side of the first housing and on a second opposing side of the first housing (see below).
[AltContent: textbox (Second side)][AltContent: textbox (First side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of mounts position on both sides of the pump)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    525
    345
    media_image1.png
    Greyscale

Regarding claim 7, Askem further teaches wherein the second silencer comprises a plurality of silencers (the second silencer can consist of any of the multiple dampening components (904), see Figures 14-16).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2, 5-6, 8-9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Askem (WO 2016103033 A2) in view of Bachler et al. (WO 2017157691 A1) (cited in attached translated document), hereinafter referred to as “Bachler”.
Regarding claim 2, Askem teaches all of the limitations as discussed above in claim 1 and further teaches wherein first housing (420) and the second housing (102) are each configured as a box enclosure (both housing (402 and 102) are essentially a box enclosure having a base and sides that enclosure components within, see Figure 1-14). However, Askem does not explicitly disclose the first and second housing are each formed of a same polymer material.
Bachler teaches a pump housing (1, 8) and a silencer housing (4, 7) made of the same rigid material like plastic, see first Paragraph of Pg. 8).
Askem and Bachler are analogous art because both deal with a medical suction pump with noise damping features. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the first and second housing material of Askem and replace them with a rigid plastic, as taught by Bachler. Bachler teaches the two main parts of the pump unit, namely motor and vacuum unit, is as solid as possible and does not lead to vibrations. In preferred embodiments, the pump unit carrier is designed for this purpose as a coherent unit. This bias significantly reduces the noise of the unit (see first Paragraph of Pg. 3).
Regarding claim 5, Askem teaches all of the limitations as discussed above in claim 1. However, Askem does not explicitly disclose wherein the longitudinal axis of the first silencer is oriented substantially transverse to the longitudinal axis of the second silencer.
Bachler teaches Bachler teaches a medical suction pump device having a pump housing (1, 8). The pump housing having two elastic bearing (51, 52) for sound damping. The second silencer (51) extending with a longitudinal axis position substantially transverse to the first silencer (52), see Figure 1).  
Askem and Bachler are analogous art because both deal with a medical suction pump with noise damping features. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the dampening components of Askem and further include the second dampening component to extend substantially traverse, as taught by Bachler. Bachler teaches the dampening components are not in this example on a parallels to the longitudinal axis of the first sound-damping housing part, but are so arranged offset to each other that they allow a uniform weight distribution of the pumping unit on the two bearings (51, 52) (see third to last paragraph of Pg.6).
Regarding claim 6, Askem and Bachler teaches all of limitations as discussed above in claim 5 and Bachler further teaches wherein the second silencer (51) is offset a distance from the first silencer or tubular magnet in a direction that is substantially transverse to the longitudinal extent of the first silencer or the tubular magnet (52) and the longitudinal extent of the second silencer (third to last paragraph of Pg.6) (see Figure 1), and wherein the offset is such that the longitudinal axis of the first silencer or tubular magnet does not intersect with the longitudinal axis of the second silencer (first bearing (52) and second bearing (51) do not intersect with the longitudinal axis of each other, see Figure 1).
Regarding claim 8, Askem teaches a system for use during a surgical procedure (see Abstract), the system comprising: 
a vacuum pump assembly (400); 
a first housing (pump housing (420)) (see Figure 18) defining a first cavity (pump housing (420) has a pump chamber body (470) and diaphragm chamber (472)(see Figure 18) receiving the vacuum pump assembly (receiving the components of the vacuum assembly (400)) therein; 
a second housing (102) defining a second cavity (as shown in Figure 13) receiving the first housing therein (see Figure 12); 
a first silencer or a tubular magnet coupled to the first housing (dampening component (904) connected to first housing (420), see Figure 14) and having a longitudinal extent along a longitudinal axis (component (904) has an longitudinal extent along its longitudinal axis, see Figure 14), wherein the first silencer or tubular magnet when coupled to the first housing extends outward from the first housing within the second cavity (see Figure 13); and 
a second silencer configured to couple to the second housing (the pump assembly (400) may have one or more dampening components (904) that can be used to cushion the pump assembly (400) from the pump system (100), allowing component (904) to be coupled to the second housing (102), see Paragraph [0214])) and having a longitudinal extent along a longitudinal axis (component (904) has an longitudinal extent along its longitudinal axis, see Figure 14), wherein the second silencer when coupled to the second housing extends inward from the second housing within second cavity (the second dampening component (904) can extend inwards from the second housing, see Figure 14). However, Askem does not explicitly disclose wherein the longitudinal axis of the first silencer or tubular magnet is substantially transverse to the longitudinal axis of the second silencer when the first silencer or tubular magnet is coupled to the first housing and the second silencer is coupled to the second housing.
Bachler teaches a medical suction pump device having a pump housing (1, 8). The pump housing having two elastic bearing (51, 52) for sound damping analogous to the sound damping components in Askem. The second silencer (51) extending from a longitude axis position substantially transverse to the first silencer (52), see Figure 1).
Askem and Bachler are analogous art because both deal with a medical suction pump with noise damping features. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the dampening components of Askem and further include the second dampening component to extend substantially traverse, as taught by Bachler. Bachler teaches the dampening components are not in this example on a parallels to the longitudinal axis of the first sound-damping housing part, but are so arranged offset to each other that they allow a uniform weight distribution of the pumping unit on the two bearings (51, 52) (see third to last paragraph of Pg.6).
Regarding claim 9, Askem and Bachler teach all of the limitations as discussed above in claim 8 and Askem further teaches wherein a port (302) of the vacuum pump assembly forms portions of or are integrated with the first housing and the second housing (port (302) forms portion of the first housing (420) and second housing (102), see Figure 13 and 14).
Regarding claim 11, Askem and Bachler teach all of the limitations as discussed above in claim 8 and Askem further teaches a plurality of mounts configured to couple the first housing to the second housing, wherein the plurality of mounts are positioned on a first side of the first housing and on a second opposing side of the first housing (see annotate figure supra).
Regarding claim 12, Askem teaches all of the limitations as discussed above in claim 8. However, Askem does not explicitly disclose wherein the second silencer is offset a distance from the first silencer or tubular magnet in a direction that is substantially transverse to the longitudinal extent of the first silencer or the tubular magnet and the longitudinal extent of the second silencer, and wherein the offset is such that the longitudinal axis of the first silencer or tubular magnet does not intersect with the longitudinal axis of the second silencer.
Bachler teaches wherein the second silencer is offset a distance from the first silencer or tubular magnet in a direction that is substantially transverse to the longitudinal extent of the first silencer or the tubular magnet and the longitudinal extent of the second silencer (second dampening component (51) is substantially traverse to the first dampening component (52). see third to last paragraph of Pg.6) (see Figure 1), and wherein the offset is such that the longitudinal axis of the first silencer or tubular magnet does not intersect with the longitudinal axis of the second silencer (first bearing (52) and second bearing (51) do not intersect with the longitudinal axis of each other, see Figure 1).
Askem and Bachler are analogous art because both deal with a medical suction pump with noise damping features. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the dampening components of Askem and further include the second dampening component to extend substantially traverse, as taught by Bachler. Bachler teaches the dampening components are preferably arranged so that the movement of the Pump unit carrier together with the pump unit acting forces are evenly distributed, that is, that the arrangement is kept uniform with respect to their center of gravity (see second to last paragraph of Pg. 5).
Regarding claim 13, Askem and Bachler teach all of the limitations as discussed above in claim 8 and Askem further teaches wherein the second silencer (904) comprises a plurality of silencers (the second silencer may consist of multiple dampening components (904), see Figures 14-16).
Regarding claim 14, Askem teaches all of the limitations as discussed above in claim 8 and further teaches wherein first housing (420) and the second housing (102) are each configured as a box enclosure (both housing (402 and 102) are essentially a box enclosure having a base and sides that enclose components within, see Figure 1-14). However, Askem does not explicitly disclose wherein the first and second housing are each formed of a same polymer material.
Bachler teaches a pump housing (1, 8) and a silencer housing (4, 7) made of the same rigid material like plastic, see first Paragraph of Pg. 8).
Askem and Bachler are analogous art because both deal with a medical suction pump with noise damping features. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the first and second housing material of Askem and replace them with a rigid plastic, as taught by Bachler. Bachler teaches the two main parts of the pump unit, namely motor and vacuum unit, is as solid as possible and does not lead to vibrations. In preferred embodiments, the pump unit carrier is designed for this purpose as a coherent unit. This bias significantly reduces the noise of the unit (see first Paragraph of Pg. 3).
 Regarding claim 15, Askem teaches a method for reducing noise during a surgical procedure (the system as described in claim 8 is capable of performing the method), the noise resulting from operation of a vacuum pump (the dampening components (904) can be designed to reduce noise and/or vibration generated by movement of the pump assembly (400) within the outer housing (102), see Paragraph [0214]), the method comprising: 
positioning an assembly (100) including the vacuum pump (400) within the surgical suite (connecting wound dressing to the pump assembly, see Paragraph [0013]), the assembly comprising: 
a first housing (pump housing (420)) having a cavity receiving the vacuum pump (pump housing (420) has a pump chamber body (470) and diaphragm chamber (472) for receiving pump assembly (400))(see Figure 18); 
a first silencer or tubular magnet mounted to the first housing (dampening component (904) connected to first housing (420), see Figure 14); 
a second housing (102) having a second cavity receiving the first housing (as shown in Figure 13), 
wherein the first housing is mounted within the second housing by a plurality of mounts configured to couple the first housing to the second housing (as shown in annotated figure supra), wherein the plurality of mounts are positioned on a first side of the first housing and on a second opposing side of the first housing (as shown in annotated figure above); and 
a second silencer (904) mounted to the second housing (102). However, Askem does not explicitly disclose a second silencer extending with a longitudinal axis positioned substantially transverse to a longitudinal axis of the first silencer or the tubular magnet.
Bachler teaches a medical suction pump device having a pump housing (1, 8). The pump housing having two elastic bearing (51, 52) for sound damping. The second silencer (51) extending with a longitudinal axis position substantially transverse to the first silencer (52), see Figure 1).
Askem and Bachler are analogous art because both deal with a medical suction pump with noise damping features. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the dampening components of Askem and further include the second dampening component to extend substantially traverse, as taught by Bachler. Bachler teaches the dampening components are not in this example on a parallels to the longitudinal axis of the first sound-damping housing part, but are so arranged offset to each other that they allow a uniform weight distribution of the pumping unit on the two bearings (51, 52) (see third to last paragraph of Pg.6).
Regarding claim 16, Askem and Bachler teach all of the limitations as discussed above in claim 15 and Askem further teaches passing air through an inlet (connector (302) is a fluid flow path to take in fluids/air from the wound dressing, see Paragraph [0149 - 0150]) of the vacuum pump that forms portions of the first housing and the second housing as the first housing (a portion of the pump assembly (400) and outer housing (102) forms a portion of the connector (302), see Figure 13 and 14) and the second housing are molded around the inlet (outer housing (102) is molded around connector (302), see Figure 13).
Regarding claim 17, Askem teaches all of the limitations as discussed above in claim 15. However, Askem does not explicitly disclose wherein the second silencer is offset a distance from the first silencer or tubular magnet in a direction that is substantially transverse to the longitudinal extent of the first silencer or tubular magnet and the longitudinal extent of the second silencer.
Bachler teaches wherein the second silencer is offset a distance from the first silencer or tubular magnet in a direction that is substantially transverse to the longitudinal extent of the first silencer or the tubular magnet and the longitudinal extent of the second silencer (second dampening component (51) is substantially traverse to the first dampening component (52). see third to last paragraph of Pg.6) (see Figure 1).
Askem and Bachler are analogous art because both deal with a medical suction pump with noise damping features. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the dampening components of Askem and further include the second dampening component to extend substantially traverse, as taught by Bachler. Bachler teaches the dampening components are preferably arranged so that the movement of the Pump unit carrier together with the pump unit acting forces are evenly distributed, that is, that the arrangement is kept uniform with respect to their center of gravity (see second to last paragraph of Pg. 5).
Regarding claim 18, Askem further teaches wherein the second silencer (904) comprises a plurality of silencers (the second silencer may consist of multiple dampening components (904), see Figures 14-16).
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Askem in view of Lui et al. (CN 107929831 A, cited in attached translated document), hereinafter referred to as “Lui”.
Regarding claim 3, Askem teaches all of the limitations as discussed above in claim 1 and further teaches the first silencer (904) connected to first housing (420) (see Figure 14) and the second silencer connected to the second housing (the pump assembly (400) may have one or more dampening components (904) that can be used to cushion the pump assembly (400) from the pump system (100), allowing component (904) to be coupled to the second housing (102), see Paragraph [0214]). However, Askem does not explicitly disclose wherein the first silencer is configured to be screwed into a first aperture in the first housing and the second silencer is configured to be screwed into a second aperture in the second housing.
Lui teaches a negative pressure device that has a muffler (30) to the cavity (11) of the pump has an outer screw thread, the interior of the first chamber of the pump has an internal thread matched with the external thread of the threaded connection muffler and the first cavity (see 4th Paragraph of Pg. 6).
Askem and Lui are analogous art because both deal with a pump assembly having a silencer component. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the first and second dampening components of Askem and further include where the dampening component are screwed in to a cavity of the housing structures, as taught by Lui. Lui teaches screwing in the dampening structure is convenient for disassembly and maintenance for the muffler (see 4th paragraph in Pg. 6).
10. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Askem and Bachler as applied to claim 8 above, and further in view of Lui (CN 107929831 A, cited in attached translated document).
Regarding claim 10, Askem and Bachler teaches all of the limitations as discussed above in claim 8 and Askem further teaches the first silencer (904) connected to first housing (420) (see Figure 14) and the second silencer connected to the second housing (the pump assembly (400) may have one or more dampening components (904) that can be used to cushion the pump assembly (400) from the pump system (100), allowing component (904) to be coupled to the second housing (102), see Paragraph [0214]). However, Askem and Bachler do not explicitly disclose wherein the first silencer or tubular magnet is configured to be screwed into a first aperture in the first housing and the second silencer is configured to be screwed into a second aperture in the second housing.
Lui teaches a negative pressure device that has a muffler (30) to the cavity (11) of the pump has an outer screw thread, the interior of the first chamber of the pump has an internal thread matched with the external thread of the threaded connection muffler and the first cavity (see 4th Paragraph of Pg. 6).
Modified Askem and Lui are analogous art because both deal with a pump assembly having a silencer component. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the first and second dampening components of Askem and further include where the dampening component are screwed in to a cavity of the housing structures, as taught by Lui. Lui teaches screwing in the dampening structure is convenient for disassembly and maintenance for the muffler (see 4th paragraph in Pg. 6).
Response to Arguments
11.	Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
12.	Applicant argues that Askem does not anticipate the claims due to the fact that it must disclose every element and a claimed combination cannot be anticipated by a reference if the allegedly anticipatory disclose cited not enabled. Specifically, Applicant argues that dampening components (904) are not silencers, but rather cushioning components for the pump. Applicant also states that the dampening components (904) of Askem would be analogous to the mounting features (206) of the current invention. 
In response to Applicant’s argument, the examiner respectfully disagrees that the dampening components (904) of Askem fail to read on being silencers for the pump unit. As described in paragraph [0214] the dampening components (904) are designed to reduce noise and/or vibrations generated by the movement of the pump assembly. The examiner agrees with the applicant that the dampening components may act as cushioning components for the pump. However, that does not take away the fact that these dampening components reduces the noise output from the pump. The claim language is interpreted in its plain language and the word “silencer” shall be interpreted in its plain meaning which would be “any device designed to reduce noise” (see https://www.collinsdictionary.com/us/dictionary/english/silencer). Therefore claims 1 and 15 would still be anticipated by Askem, a mapped above. The rejection to the dependent claims would still remain proper as well. 
13.	Specifically, Applicant argues that the arrangement and orientation of the first and second silencer are not taught by Askem. 
In response to Applicant’s argument, the examiner respectfully disagrees that the dampening components (904) of Askem fail to read on the arrangement and orientations of the current invention. Claim 1 states “a first silencer coupled to the first housing having a longitudinal extent along a longitudinal axis” and “a second silencer coupled to the second housing having a longitudinal extent along a longitudinal axis”. As mapped above, the dampening components (904) of Askem are coupled to both the pump housing (402) and the inner side of outer housing (102). Since the claim does not specify the longitudinal axis for the first/second silencers, the longitudinal axis can be the same axis. Therefore, the first and second silencers can extend in the same longitudinal axis as described by Askem. Also, in regards to the orientation of silencers, Askem is used in combination with Bachler to teach the silencers arrangement. Therefore claims 1 and 15 would still be anticipated by Askem, a mapped above. The rejection to the dependent claims would still remain proper as well. 
14.	Specifically, Applicant argues that item (902) of Askem do teach a silencer and that item (902) is not shown in Figures 13 and 14.
This argument would be considered moot because the examiner has not referenced component (902) in the rejections. 
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (5/4/2022)             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J. WEISS/             Supervisory Patent Examiner, Art Unit 3781